IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          October 14, 2009
                                     No. 09-10226
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

OSCAR ALVAREZ PUENTE,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 6:08-CR-32-1


Before KING, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
       Oscar Alvarez Puente appeals his guilty-plea conviction for failing to
comply with the Sex Offender Registration and Notification Act (SORNA), 42
U.S.C. § 16913, a violation of 18 U.S.C. § 2250(a). As he did in district court in
moving to dismiss the indictment, Puente contends: his conviction violates his




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
due process rights because he did not have notice of SORNA’s requirements; and,
his lack of notice shows he could not have knowingly violated SORNA.
        In United States v. Whaley, 577 F.3d 254, 261-62 (5th Cir. 2009), our court
rejected a similar challenge to lack of notice; we joined several other circuits in
holding: “notice of a duty to register under state law is sufficient to satisfy the
Due Process Clause”. We discern no reason to reach a different result in this
case.
        AFFIRMED.




                                         2